CHRISTIAN, Judge.
The offense is conspiracy to rob; the punishment, confinement in the penitentiary for two years.
It was charged in the indictment that appellant, Charlie Rice, Joe Rice, Chick McKay, and Office Woods, acting together, *342unlawfully conspired, combined, confederated, and entered into a positive agreement with each other to commit the offense of robbery. We have not undertaken to set out the indictment, but merely call attention to the nature of the offense charged therein.
Rice v. State, 51 S. W. (2d) 364, Rice v. State, 53 S. W. (2d) 629, Joe Rice v. State, opinion No. 15,734, delivered March 29, 1933, and the present cause are companion cases. In the case first mentioned Willie Rice was convicted of conspiracy to rob. In the case found in the 53 S. W. (2d) at page 629, Charlie Rice was convicted of robbery. In the case of Joe Rice, supra, the conviction was for conspiracy to rob. As we understand the record, the testimony is substantially the same as that revealed in the companion cases. In those cases it was held that the evidence was insufficient. Such holding appears to control the present appeal. It may be added that the record discloses that the present case was tried prior to the time the opinions in the companion cases were rendered.
The judgment is reversed and the cause remanded.

Reversed and remanded.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.